DETAILED ACTION
Response to Amendment
This final office action regarding application 17/010,014 filed September 2, 2020, is in response to the applicants arguments and amendment filed August 17, 2022. Claims 1-4 and 6-11 have been amended. New claims 12-13 have been added. Claims 1-13 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicants amendments to the claims have overcome some of the objections and rejections previously set forth in the Non Final office action mailed July 1, 2022. The applicant has amended claim 10 and the 35 USC 112f interpretation no longer applies, therefore the interpretation is withdrawn. Applicants to amendments to claims 1-4 and 6-11 have been deemed sufficient to overcome the previous 35 USC 102 and 35 USC 103 rejections through the inclusion of “a system acceleration that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration “ as supported by the specification, however, as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below. New claims 12-13 have been added and new rejections have been made for these claims. Additionally the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On pages 6-7 the applicant argues “Chakraborty is not pertinent to the subject matter of the claims. … By contrast, Chakraborty describes a typical adaptive cruise control, where the driver sets a target speed and then the vehicle automatically controls the vehicle drive to maintain the setpoint speed, but with the caveat that a preset distance is maintained between the vehicle and a leading vehicle. … If, while in the adaptive cruise control, the driver manipulates the pedal to input a desired acceleration, this serves to cancel the adaptive cruise control. These features do not suggest the features of the claims. In Chakraborty, if it is within the cruise control mode, then the acceleration is not performed based on a driver-input acceleration value, but rather based on a prior driver-input speed and a current distance to a leading vehicle; and if there is a driver-input acceleration value, then this cancels the cruise control, and acceleration is performed only based on the driver input acceleration value.”, the examiner respectfully disagrees. Chakraborty teaches a system that is capable of activating a cruise control mode and while that cruise control mode is activated a driver can input an additional acceleration beyond the initial cruise control acceleration value using the accelerator pedal (Column 4, lines 49-55, “The system allows the vehicle operator to override the intelligent cruise control via an accelerator pedal and to automatically return to the intelligent cruise control mode when the accelerator pedal returns below a predetermined threshold.”) this feature does not cancel the cruise control upon a driver input, but augments the initial speed value with an additional value. 

On page 7 the applicant includes arguments regarding claims 17-20, 23, and 29 and the Tran and Mack references. The examiner is interpreting this section as being a typographical error as those claims and references were not present in this case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US-5839534) in view of Naab (US 20080195292).

Regarding claim 1, Chakraborty teaches a method of a driver assistance system of an ego vehicle in an assistance mode, the method comprising (Column 3, lines 40-47, "a system and method for intelligent cruise control which may be combined with existing vehicle systems and subsystems without significant modifications")
obtaining, as a target acceleration, an identification of an acceleration of a target vehicle (Column 4, lines 57-65, “A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance and a selected desired following distance”, here the system is obtaining/determining a desired acceleration value based on a target vehicle)
obtaining a driver setpoint acceleration, that is input by a driver of the ego vehicle by changing an angular position of a gas pedal or by manipulating a hand throttle grip of the vehicle (Column 4, lines 49-51, "The system allows the vehicle operator to override the intelligent cruise control via an accelerator pedal", here the system is using a accelerator pedal as a driver input to override a cruise control)
and setting, by a driver assistance system a power setpoint value of the ego vehicle to bring an actual vehicle acceleration of the ego vehicle to a system acceleration value (Column 4, lines 57-65, "A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance", here the system is determining a desired acceleration/deceleration as a power setpoint for the vehicle) (Column 11, lines 10-15, "That is, if the host vehicle is following a target vehicle which subsequently accelerates, the host vehicle will accelerate until achieving the cruise control set speed.", here the system is using a target acceleration value of the target vehicle). 
However while Chakraborty teaches using a driver setpoint to modify a target acceleration (Column 11, lines 17-45, “While in the INIT state, if the vehicle road speed subsequently falls below the allowed minimum, or the driver depresses the accelerator pedal beyond a specified point (85% in a preferred embodiment) … This allows the driver to overtake a slow vehicle rather than following it. Once the accelerator pedal position returns below a second specified point, preferably 50%, the cruise control resumes its previous function of either following a forward vehicle (distance control mode) or maintaining the desired cruise set point (speed control mode).”, here the system is determining a system acceleration value that is based on a target vehicle and the input from a driver into an accelerator pedal, if the driver input acceleration value is greater than the determined target acceleration value then the determined target acceleration is modified by the driver input acceleration).
 Chakraborty does not explicitly teach that the acceleration is based on and corresponds to a modification that is based on a difference between the driver setpoint acceleration and the target acceleration. 
Naab teaches a driver assistance system for a vehicle with a speed and distance regulator including a system acceleration
that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration (Paragraph [0040], “The setpoint acceleration a.sub.setpoint is obtained through superimposition of the manual additional acceleration 18 on the acceleration signal a.sub.system output by the speed controller through the summing unit 17. The speed controller includes a summing unit 21, which adds a negative desired speed v.sub.desired … to the vehicle speed v generated by the controlled system (that is, the vehicle) and thus outputs a difference speed .DELTA.v.sub.setpoint, which is converted to the system acceleration a.sub.system”, here the system is teaching that the driver setpoint acceleration is greater than the target acceleration set by the cruise control, and an accelerator override occurs and the new acceleration setting corresponds to the drivers input which is equivalent to the cruise control acceleration plus the difference between the cruise setting and the driver setting).
Chakraborty and Naab are analogous art as they are both generally related to driver assistance systems vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a system acceleration that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration of Naab in the driver assistance system of Chakraborty in order to improve the interaction of the system with driver inputs achieve a more harmonic interaction (Naab, Paragraph [0009], “In order to achieve better acceptance and a more harmonic interaction between the driver and the semi-automated system, it is, therefore, advised to provide measures that enable better involvement of the driver in order to improve the method for informing the system, on the one hand, of the driver's diverging assessment of the driving situation and, on the other hand, in particular, his intentions, so that the entire driving process is more homogeneous.”).

Regarding claim 2, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, Chakraborty further teaches detecting the target vehicle by at least one sensor of the vehicle oriented in a driving direction of the vehicle (Column 4, lines 27-30, "the system including a sensor in communication with control logic for determining a desired vehicle parameter value based on a sensed parameter")
and ascertaining the target acceleration using sensor data of the sensor (Column 4, lines 57-65, "A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance", here the system is using a distance sensor in order to determine a desired acceleration or deceleration). 

Regarding claim 5, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, Chakraborty further teaches activating a braking system of the vehicle (Column 4, lines 30-35, "In one embodiment, the vehicle includes an engine brake and an automated transmission and the control logic is operative to selectively actuate the engine brake")
when the vehicle acceleration value is greater than the target acceleration value by more than a braking tolerance range (Column 4 line 57 - Column 5 line 10, “A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance and a selected desired following distance ... In one embodiment, the control logic communicates with an automated transmission and with an engine braking device to provide more control authority over vehicle deceleration in response to the inter-vehicle distance.", here the system is activating a braking device in response to an intervehicle distance/range) (Column 12, lines 14-17, "As also illustrated in FIG. 7, regions 302, 304, and 306 represent those conditions requiring defueling of the engine and application of a first, second, and third level of engine braking, respectively..", here the system is showing a region/range on the graph in which different amounts of braking are activated). 

Regarding claim 6, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, Chakraborty further teaches wherein the modification is provided in response to a determined satisfaction of a condition that the difference between the driver setpoint acceleration and the target acceleration is greater than a tolerance range (Column 11, lines 17-45, “While in the INIT state, if the vehicle road speed subsequently falls below the allowed minimum, or the driver depresses the accelerator pedal beyond a specified point (85% in a preferred embodiment) … This allows the driver to overtake a slow vehicle rather than following it. Once the accelerator pedal position returns below a second specified point, preferably 50%, the cruise control resumes its previous function of either following a forward vehicle (distance control mode) or maintaining the desired cruise set point (speed control mode).”, here the system is determining a system acceleration value that is based on a target vehicle and the input from a driver into an accelerator pedal, if the driver input acceleration value is greater than the determined target acceleration value then the determined target acceleration is modified by the driver input acceleration). 

Regarding claim 7, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, Chakraborty further teaches wherein the modification is made incrementally so that the vehicle acceleration of the ego vehicle is made according to the driver setpoint acceleration without the modification between increment points and is made with the modification at the increment points (Column 13, lines 9-15, "This feature is provided for use with engines having an aggressive response to reduce or eliminate undesirable engine surges. In a preferred embodiment, the acceleration is limited to a step increase of 3 mph."¸ here the system is limiting the acceleration increase to an increment of 3 mph and no modification is made between the increment points) (Column 15, lines 30-35, "Thus, each level of engine breaking increases deceleration by about 20%.", here the system is using an incremental braking system which has steps of 20% and no modification is made between the increment points). 

Regarding claim 8, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, Chakraborty further teaches wherein the modification is made based on satisfaction of a condition that the driver setpoint acceleration is greater than a minimum threshold value (Column 4, lines 49--55, "The system allows the vehicle operator to override the intelligent cruise control via an accelerator pedal and to automatically return to the intelligent cruise control mode when the accelerator pedal returns below a predetermined threshold.", here the driver is changing the power setpoint value when the accelerator pedal is beyond a threshold and returning to cruise control mode when the pedal is not beyond the threshold). 

Regarding claim 10, Chakraborty teaches a driver assistance system of an ego vehicle, the driver assistance system comprising a programmed processor, wherein the programmed processor, when operating in an assistance mode, is configured to (Column 3, lines 40-47, "a system and method for intelligent cruise control which may be combined with existing vehicle systems and subsystems without significant modifications") (Column 8, lines 17-20, “The ECM 40, TCM 42, and sensor 58 may contain logic rules implemented in a variety of combinations of hardware circuitry components and programmed microprocessors to effect control of the various vehicle systems and subsystems.”)
obtain as a target acceleration, an identification of an acceleration of a target vehicle (Column 4, lines 57-65, “A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance and a selected desired following distance”, here the system is obtaining/determining a desired acceleration value based on a target vehicle)
obtain a driver setpoint acceleration that is input by a driver of the ego vehicle by changing an angular position of a gas pedal or by manipulating a hand throttle grip of the vehicle (Column 4, lines 49-51, "The system allows the vehicle operator to override the intelligent cruise control via an accelerator pedal", here the system is using a accelerator pedal as a driver input to override a cruise control)
and set a power setpoint value of the ego vehicle to bring an actual vehicle acceleration of the ego vehicle to a system acceleration value (Column 4, lines 57-65, "A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance", here the system is determining a desired acceleration/deceleration as a power setpoint for the vehicle) (Column 11, lines 10-15, "That is, if the host vehicle is following a target vehicle which subsequently accelerates, the host vehicle will accelerate until achieving the cruise control set speed.", here the system is using a target acceleration value of the target vehicle).
However while Chakraborty teaches using a driver setpoint to modify a target acceleration (Column 11, lines 17-45, “While in the INIT state, if the vehicle road speed subsequently falls below the allowed minimum, or the driver depresses the accelerator pedal beyond a specified point (85% in a preferred embodiment) … This allows the driver to overtake a slow vehicle rather than following it. Once the accelerator pedal position returns below a second specified point, preferably 50%, the cruise control resumes its previous function of either following a forward vehicle (distance control mode) or maintaining the desired cruise set point (speed control mode).”, here the system is determining a system acceleration value that is based on a target vehicle and the input from a driver into an accelerator pedal, if the driver input acceleration value is greater than the determined target acceleration value then the determined target acceleration is modified by the driver input acceleration).
 Chakraborty does not explicitly teach that the acceleration is based on and corresponds to a modification that is based on a difference between the driver setpoint acceleration and the target acceleration. 
Naab teaches a driver assistance system for a vehicle with a speed and distance regulator including a system acceleration
that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration (Paragraph [0040], “The setpoint acceleration a.sub.setpoint is obtained through superimposition of the manual additional acceleration 18 on the acceleration signal a.sub.system output by the speed controller through the summing unit 17. The speed controller includes a summing unit 21, which adds a negative desired speed v.sub.desired … to the vehicle speed v generated by the controlled system (that is, the vehicle) and thus outputs a difference speed .DELTA.v.sub.setpoint, which is converted to the system acceleration a.sub.system”, here the system is teaching that the driver setpoint acceleration is greater than the target acceleration set by the cruise control, and an accelerator override occurs and the new acceleration setting corresponds to the drivers input which is equivalent to the cruise control acceleration plus the difference between the cruise setting and the driver setting).
Chakraborty and Naab are analogous art as they are both generally related to driver assistance systems vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a system acceleration that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration of Naab in the driver assistance system of Chakraborty in order to improve the interaction of the system with driver inputs achieve a more harmonic interaction (Naab, Paragraph [0009], “In order to achieve better acceptance and a more harmonic interaction between the driver and the semi-automated system, it is, therefore, advised to provide measures that enable better involvement of the driver in order to improve the method for informing the system, on the one hand, of the driver's diverging assessment of the driving situation and, on the other hand, in particular, his intentions, so that the entire driving process is more homogeneous.”).

Regarding claim 11, Chakraborty teaches a non-transitory machine readable memory medium on which is stored a computer program that is executable by a computer a driver assistance system of an ego vehicle in an assistance mode and that when executed by the computer, causes the computer to perform a method, the method comprising (Column 8, lines 15-20, “The ECM 40, TCM 42, and sensor 58 may contain logic rules implemented in a variety of combinations of hardware circuitry components and programmed microprocessors to effect control of the various vehicle systems and subsystems.”)
obtaining, as a target acceleration, an identification of an acceleration of a target vehicle (Column 4, lines 57-65, “A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance and a selected desired following distance”, here the system is obtaining/determining a desired acceleration value based on a target vehicle)
obtaining a driver setpoint acceleration, that is input by a driver of the ego vehicle by changing an angular position of a gas pedal by manipulating a hand throttle grip of the vehicle (Column 4, lines 49-51, "The system allows the vehicle operator to override the intelligent cruise control via an accelerator pedal", here the system is using a accelerator pedal as a driver input to override a cruise control)
and setting a power setpoint value of the ego vehicle to bring an actual vehicle acceleration of the ego vehicle (Column 4, lines 57-65, "A method according to the present invention for use in a vehicle having an engine controlled by an electronic control module and control logic in communication with a distance sensor and the electronic control module includes sensing a parameter indicative of inter-vehicle distance between the vehicle and a forward vehicle, determining a desired deceleration (or acceleration) value based on the inter-vehicle distance", here the system is determining a desired acceleration/deceleration as a power setpoint for the vehicle) (Column 11, lines 10-15, "That is, if the host vehicle is following a target vehicle which subsequently accelerates, the host vehicle will accelerate until achieving the cruise control set speed.", here the system is using a target acceleration value of the target vehicle).
However while Chakraborty teaches using a driver setpoint to modify a target acceleration (Column 11, lines 17-45, “While in the INIT state, if the vehicle road speed subsequently falls below the allowed minimum, or the driver depresses the accelerator pedal beyond a specified point (85% in a preferred embodiment) … This allows the driver to overtake a slow vehicle rather than following it. Once the accelerator pedal position returns below a second specified point, preferably 50%, the cruise control resumes its previous function of either following a forward vehicle (distance control mode) or maintaining the desired cruise set point (speed control mode).”, here the system is determining a system acceleration value that is based on a target vehicle and the input from a driver into an accelerator pedal, if the driver input acceleration value is greater than the determined target acceleration value then the determined target acceleration is modified by the driver input acceleration).
 Chakraborty does not explicitly teach that the acceleration is based on and corresponds to a modification that is based on a difference between the driver setpoint acceleration and the target acceleration. 
Naab teaches a driver assistance system for a vehicle with a speed and distance regulator including a system acceleration
that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration (Paragraph [0040], “The setpoint acceleration a.sub.setpoint is obtained through superimposition of the manual additional acceleration 18 on the acceleration signal a.sub.system output by the speed controller through the summing unit 17. The speed controller includes a summing unit 21, which adds a negative desired speed v.sub.desired … to the vehicle speed v generated by the controlled system (that is, the vehicle) and thus outputs a difference speed .DELTA.v.sub.setpoint, which is converted to the system acceleration a.sub.system”, here the system is teaching that the driver setpoint acceleration is greater than the target acceleration set by the cruise control, and an accelerator override occurs and the new acceleration setting corresponds to the drivers input which is equivalent to the cruise control acceleration plus the difference between the cruise setting and the driver setting).
Chakraborty and Naab are analogous art as they are both generally related to driver assistance systems vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a system acceleration that is based on and corresponds to the driver setpoint with a modification that is based on a difference between the driver setpoint acceleration and the target acceleration of Naab in the driver assistance system of Chakraborty in order to improve the interaction of the system with driver inputs achieve a more harmonic interaction (Naab, Paragraph [0009], “In order to achieve better acceptance and a more harmonic interaction between the driver and the semi-automated system, it is, therefore, advised to provide measures that enable better involvement of the driver in order to improve the method for informing the system, on the one hand, of the driver's diverging assessment of the driving situation and, on the other hand, in particular, his intentions, so that the entire driving process is more homogeneous.”).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US-5839534) in view of Naab (US 20080195292) and further in view of Alam (WO 2015047178). 

Regarding claim 3, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, however Chakraborty does not explicitly teach deriving the target acceleration from a target trajectory of the target vehicle read in via an interface to a data transmission system. 
Alam teaches a system to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle including deriving the target acceleration from a target trajectory of the target vehicle read in via an interface to a data transmission system (Page 4, lines 5-20, "According to a first aspect, the objects described above are at least partially achieved through a system to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead. Further, a common position-based driving strategy for the vehicles in the vehicle platoon is determined, based at least on the driving profile for the vehicle fk; and the vehicles are control according to the driving strategy, wherein the said target values are applied for each one of the vehicles at each of the positions that is associated with a target value.", here the positioning unit is receiving a driving profile from the lead vehicle via a data transmission system which includes target values such as acceleration for a series of positions along the road ahead which is interpreted as a target trajectory). 
Chakraborty and Alam are analogous art as they are both generally related to controlling a host vehicle with regards to a lead vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include deriving the target acceleration value from a target trajectory of the target vehicle read in via an interface to a data transmission system of Alam in the driver assistance system of Chakraborty in order to improve the fuel efficiency, safety and driver experience of the vehicle (Alam, Page 3, lines 20-30, “The object of the present invention is to provide an improved driving strategy for vehicle platoons such that the vehicle platoon can be driven in a fuel-efficient manner … also to ensure that the vehicle platoon is driven in a safe manner, and that the driver experiences driving the vehicle as comfortable, either through manually controlling the vehicle or in the case in which the vehicle is automatically control.”). 

Regarding claim 4, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, however Chakraborty does not explicitly teach wherein the target acceleration is the acceleration of the target vehicle at a prior point in time when the target vehicle was previously located at a current instantaneous vehicle position of the ego.
Alam teaches a system to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle including wherein the target acceleration is the acceleration of the target vehicle at a prior point in time when the target vehicle was previously located at a current instantaneous vehicle position of the ego vehicle (Page 4, lines 5-20, "According to a first aspect, the objects described above are at least partially achieved through a system to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead. Further, a common position-based driving strategy for the vehicles in the vehicle platoon is determined, based at least on the driving profile for the vehicle fk; and the vehicles are control according to the driving strategy, wherein the said target values are applied for each one of the vehicles at each of the positions that is associated with a target value.", here the positioning unit is receiving a driving profile from the lead vehicle via a data transmission system which includes target values such as acceleration for a series of positions along the road ahead).
Chakraborty and Alam are analogous art as they are both generally related to controlling a host vehicle with regards to a lead vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the target acceleration value detected at a target position of the vehicle is used when an instantaneous vehicle position of the vehicle corresponds to the target position of Alam in the driver assistance system of Chakraborty in order to improve the fuel efficiency, safety and driver experience of the vehicle (Alam, Page 3, lines 20-30, “The object of the present invention is to provide an improved driving strategy for vehicle platoons such that the vehicle platoon can be driven in a fuel-efficient manner … also to ensure that the vehicle platoon is driven in a safe manner, and that the driver experiences driving the vehicle as comfortable, either through manually controlling the vehicle or in the case in which the vehicle is automatically control.”).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US-5839534) in view of Naab (US 20080195292) and further in view of Kim (US 20160159352). 

Regarding claim 9, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, however Chakraborty does not explicitly teach changing the power setpoint value, taking a vehicle inertia of the vehicle into consideration. 
Kim teaches a method for controlling an auto cruise speed of a vehicle including taking a vehicle inertia of the vehicle into consideration (Paragraph [0023], “According to embodiments of the present disclosure, an apparatus for controlling an auto cruise speed of a vehicle includes: a feedback controller determining a feedback torque for correcting a speed error between a target speed set by a driver of the vehicle and a current speed that is a feedback speed detected by a speed sensor of a vehicle … a second feedforward controller determining a second feedforward torque based on a vehicle inertia”). 
Chakraborty and Kim are analogous art as they are both generally related to systems for controlling the speed of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include taking a vehicle inertia of the vehicle into consideration of Kim in the driver assistance system of Chakraborty in order to improve the performance of the cruise control system (Kim, Paragraph [0022], “The present disclosure provides an apparatus and method for controlling an auto cruise speed, which can improve the auto cruise control performance in a section where a target vehicle speed varies (e.g., in a form of lamp) and can improve the speed follow-up performance and the control response in regard to the target vehicle speed.”).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US-5839534) in view of Naab (US 20080195292) and further in view of Sato (EP 4052982 A1). 

Regarding claim 12, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, however Chakraborty does not explicitly teach wherein the minimum threshold value is changed over time according to changes to the target acceleration, to be at a predefined proportion to the target acceleration.
Sato teaches a driving control apparatus for a vehicle including
wherein the minimum threshold value is changed over time according to changes to the target acceleration, to be at a predefined proportion to the target acceleration (Paragraph [0063], “When an engine torque command value due to the driver's accelerator depression is greater than an engine torque command value for maintaining preceding vehicle following cruise, accelerator override occurs, and the driver's accelerator operation is prioritized. About the threshold value, an engine torque command value obtained from an engine-torque map set according to a vehicle speed and a gear stage is determined to be an accelerator override threshold value Td.”, here the system is teaching the threshold value for driver intervention changes overtime to correspond with the target acceleration of the preceding vehicle).
Chakraborty and Sato are analogous art as they are both generally related to driver assistance systems vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the minimum threshold value is changed over time according to changes to the target acceleration, to be at a predefined proportion to the target acceleration of Sato in the driver assistance system of Chakraborty in order to improve the safety of the system by reducing excessive override (Sato, Paragraph [0007], “The present invention has been made in view of the above-described situation, and an object is to control excessive override during activation of minimal risk maneuver or emergency maneuver, and allow the minimal risk maneuver and emergency maneuver to be performed smoothly.”).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US-5839534) in view of Naab (US 20080195292) and further in view of Guenthner (US 20050021211). 

Regarding claim 13, the combination of Chakraborty and Naab teaches the system as discussed above in claim 1, however Chakraborty does not explicitly teach wherein the modification is made by adding to the driver setpoint acceleration a product of the target acceleration multiplied by a predefined correction factor.
Guenthner teaches a system for controlling the speed of a vehicle including wherein the modification is made by adding to the driver setpoint acceleration a product of the target acceleration multiplied by a predefined correction factor (Paragraph [0017], “To improve the transient response, the setpoint speed of the vehicle speed controller may be corrected when the instantaneous acceleration falls below a predetermined threshold value. The correcting value depends on the instantaneous deviation of the setpoint speed from the actual speed. In an example embodiment, an offset value may be formed, based on the instantaneous system deviation, which is added to the existing setpoint speed. According to an example embodiment, the correcting value may be limited to a maximum value. Furthermore, according to another example embodiment, the acceleration threshold value may depend on the longitudinal acceleration of the vehicle, for example, on a value that was present when the acceleration phase ended. According to another example embodiment, the acceleration threshold value may be formed from this acceleration value multiplied by an applicable factor, for example 0.5.”, here the system is teaching using a correcting value/modification on an acceleration of the vehicle, the correcting value is determined using a speed deviation and acceleration threshold which is determined by multiplying the acceleration by an applicable factor).
	Chakraborty and Guenthner are analogous art as they are both generally related to driver assistance systems vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the modification is made by adding to the driver setpoint acceleration a product of the target acceleration multiplied by a predefined correction factor of Guenthner in the driver assistance system of Chakraborty in order to improve the quality of the vehicle controller (Guenthner, Paragraph [0006], “Thus, the control quality of the controller may be improved over the entire range of use, since in the transition from a dynamic phase to a stationary phase the tendency for the vehicle speed to fluctuate may be greatly reduced.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662